Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 9, 15-20 have not overcome the rejections under 35 U.S.C. 101 or 103. See updated rejections below.
Response to Arguments
Regarding applicant’s statement on page 13 regarding Claim objections:
Claim 1 recites in part, with emphasis added:
parsing a trained neural network model of a neural network into a data flow graph comprising a plurality of nodes, the neural network associated with an edge device, an interconnect connecting the edge device and a cloud computing platform, and the cloud computing platform; generating a traversal order of the data flow graph; 
The semicolon";" is proper after the term "the cloud computing platform" between two clauses.
Applicant’s arguments are persuasive and the objection has been withdrawn.
Regarding applicant’s statement on page 13 regarding Step 1 Analysis:
Applicant's arguments filed 5/27/2022 have been fully considered. 
Regarding applicant’s arguments for step 1, determination that claims 15-20 do not fall within at least one of the four categories of patent eligible subject matter has been withdrawn. Examiner notes that the claims have been amended to recite: “memory storing computer-readable instructions executable by one or more processors.” 
Regarding applicant’s statement on page 15 regarding Step 2A, Prong 1 Analysis:
The feature "latency for the at least part of the plurality of nodes and one or more respective interconnects connecting the at least part of the plurality of nodes" cannot be performed in the human mind. Such data needs to be collected from the physical world.
Examiner notes that it is unclear what data needs to be collected from the physical world. 
Further, it is practically impossible for a human mind to perform the feature "parsing a trained neural network model of a neural network into a data flow graph comprising a plurality of nodes" and other features.
Examiner notes that as explained in the previous office action, a human can look at a neural network and analyze its parts (aka parse), and then draw a data flow graph with pen and paper.
See updated rejection below.
Regarding applicant’s statement on page 17 regarding Step 2A, Prong 2 Analysis:
That is, at prong two, whether the improvements are well-known need not be considered as long as they improve the functioning of the existing technology. In addition, the Examiner should not make qualitative judgments on the merits of asserted improvements as described by the instant specification… The Oct 2019 Update only requires the Examiner to ensure that the technical explanation of the asserted improvement is present in the specification and that the claim reflects the asserts improvement. It is apparent that claim 1 and at least the above cited paragraphs of the originally filed application meet such requirements. The Oct 2019 Update specifically cautions that the Examiner shall not make qualitative judgement on the merit of the asserted improvement.
Examiner notes that no qualitative judgements on the merits of any asserted improvements were made.
Regarding applicant’s statement on page 19 regarding Step 2B Analysis: 
Office must provide factual support for that conclusion by including a citation to an express statement made by an applicant, a citation to a court decision discussed in MPEP §2016.05(d)(II), or a citation to a publication, or by taking official notice.
The Office, however, merely makes a conclusory statement on page 6 of the Office Action as follows: 
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
Examiner notes that providing evidence under Berkheimer is only required if routine well understood conventional, or extra-solution activity. This is not meant as a conclusionary statement. It states that there is not sufficiently more to integrate into a practical application or amount to significantly more than the judicial exception. As set forth in the previous office action, there are no additional elements. The argument is not persuasive.
Regarding applicant’s statement on page 21 regarding Prior Art:
Amended claim 1 recites in part, with added text underlined and emphasis added:
a data flow graph comprising a plurality of nodes, the neural network associated with an edge device, an interconnect connecting the edge device and a cloud computing platform, and the cloud computing platform; 
generating a traversal order of the data flow graph; 
assigning a respective load level range to each of the edge device and the cloud computing platform; 
profiling performance of at least a part of the plurality of nodes over the respective load level range for the edge device and the cloud computing platform; and 
determining a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes that results in a smallest latency for the at least part of the plurality of nodes and one or more respective interconnects connecting the at least part of the plurality of nodes.
The Office relies on Li to teach "determining a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes" in claim 1. However, neither De Oliveria nor Li even mentions the term "latency." 
Although Li describes whether "shortcut connection exists," table 2, it is unclear what the shortcut connection is based or how such shortcut connection is determined. Li still fails to describes "a smallest latency" in claim 1, as there could have been multiple shortcut connections. 
More importantly, Li's conclusion is that "the network layers with shortcut connections are not reasonable candidate layers." Li, p. 6, first paragraph (emphasis added). In contrast, claim 1 recites "determining a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes that results in a smallest latency for the at least part of the plurality of nodes and one or more respective interconnects connecting the at least part of the plurality of nodes," which Li does not teach or suggest (emphasis added). De Oliveria also fails to remedy the deficiencies of Li as noted above with respect to claim 1. 
Thus, a combination of De Oliveria and Li could not possibly teach or suggest "determining a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes that results in a smallest latency for the at least part of the plurality of nodes and one or more respective interconnects connecting the at least part of the plurality of nodes," as claim 1 recites (emphasis added).
	Examiner notes that the applicant’s arguments are moot in light of the new grounds of rejection. See updated rejection below.
Regarding applicant’s statement on page 22 regarding Prior Art:
Amended claim 9 recites in part, with added text underlined and emphasis added: 
a profile module configured to profile a performance of at least a part of the plurality of nodes over the respective load level ranges for the edge device and the cloud computing platform, the performance including a latency of a respective node of the at least the part of the plurality of nodes 
Neither De Oliveria nor Li even mentions the term "latency."
Thus, a combination of De Oliveria and Li could not possibly teach or suggest "a latency of a respective node of the at least the part of the plurality of nodes," as claim 9 recites (emphasis added).
Examiner notes that the applicant’s arguments are moot in light of the new grounds of rejection. See updated rejection below.
Regarding applicant’s statement on pages 22-23 regarding Prior Art:
Amended claim 15 recites in part, with added text underlined and emphasis added:
profiling a performance of at least a part of the plurality of nodes over the respective load level range for the edge device and the cloud computing platform, the performance including a latency of a respective node of the at least the part of the plurality of nodes
For at least the reasons similar to those discussed with respect to claim 9, a combination of De Oliveria and Li could not possibly teach or suggest "a latency of a respective node of the at least the part of the plurality of nodes," as claim 15 recites (emphasis added).
Examiner notes that the applicant’s arguments are moot in light of the new grounds of rejection. See updated rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
“parsing module” in claim 9
“traversal module” in claim 9
“load assignment module” in claim 9
“profile module” in claim 9
“partition module” in claim 9
Because this/these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
Step 1:
Claims 1-8 are directed to a method (a process), claims 9-14 are directed to a system (a machine), and claims 15-20 are directed to a memory storing computer-readable instructions which fall within one of the four statutory categories of inventions.
Regarding claim 1:
Step 2A, Prong 1:
	Claim 1 recites in part:
parsing a trained neural network model of a neural network into a data flow graph comprising a plurality of nodes, the neural network associated with an edge device, an interconnect connecting the edge device and a cloud computing platform, and the cloud computing platform; generating a traversal order of the data flow graph; assigning a respective load level range to each of the edge device and the cloud computing platform; profiling performance of at least a part of the plurality of nodes over the respective load level range for the edge device and the cloud computing platform; and determining a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. For example, a human is able to parse a neural network model and create a data flow graph with nodes and edges connecting the nodes. The limitation “generating a traversal order of the data flow graph” could be done by the human choosing which edges to take from each vertex to get to the next one. The limitations “assigning a respective load level range to each of the edge device and the cloud computing platform;” and “profiling performance of at least a part of the plurality of nodes over the respective load level range for the edge device and the cloud computing platform” can be done by a human manually choosing ranges for acceptable load levels and assigning them to edge devices and the cloud computing platforms. Then, the human can use a formula to calculate performance of at least a part of the nodes over the load levels chosen. The limitation “and determining a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes” can be done by the human selecting partition points that maximize performance. The last limitation “that results in a smallest latency for the at least part of the plurality of nodes and one or more respective interconnects connecting the at least part of the plurality of nodes”
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element “that results in a smallest latency for the at least part of the plurality of nodes and one or more respective interconnects connecting the at least part of the plurality of nodes.” This element is recited at a high-level of generality and amounts to no more than mere data gathering and insignificant extra-solution activity (See MPEP 2106.05(g)). Applicant admits on page 15 of the applicant’s arguments that the data needs to be collected.
Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, “that results in a smallest latency for the at least part of the plurality of nodes and one or more respective interconnects connecting the at least part of the plurality of nodes” is recited at a high-level of generality and amount to no more than mere data gathering and insignificant extra-solution activity (See MPEP 2106.05(g)).
Accordingly, at Step 2B the additional element does not amount to significantly more than the judicial exception.
Regarding claim 2:
Step 2A, Prong 1:
	Claim 2 recites in part:
wherein each of the plurality of nodes represents a corresponding tensor and an associated operation with the corresponding tensor.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “plurality of nodes represents a corresponding tensor and an associated operation with the corresponding tensor” can be satisfied by the human ensuring that each node that is created in the graph represents a “tensor,” which in the broadest reasonable interpterion is a form of data structure used to represent parts (such as neurons) of a neural network. Further, the human will ensure that there is an associated operation with each tensor.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Regarding claim 3:
Step 2A, Prong 1:
	Claim 3 recites in part:
wherein each of the plurality of nodes further includes one or more edges, each of the one or more edges of a corresponding node representing dependency of the corresponding node to one or more adjacent nodes of the corresponding node.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “each of the plurality of nodes further includes one or more edges, each of the… edges of a corresponding node representing dependency of the corresponding node to one or more adjacent nodes of the corresponding note” is satisfied by the human ensuring that each of the vertices of the graph that was created have at least one edge connection to other vertices. 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Regarding claim 4:
Step 2A, Prong 1:
	Claim 4 recites in part:
wherein assigning the respective load level range to each of the edge device and the cloud computing platform includes: assigning a respective load level from the respective load level range to each of the edge device and the cloud computing platform to create a load combination, the load combination being one of load combinations derived by combining the respective load level ranges.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “assigning a respective load level from the respective load level range to each of the edge device and the cloud computing platform to create a load combination” is satisfied, as stated earlier, but the human assigning load level thresholds for each of the edge devices and the cloud computing platform. The limitation “the load combination being one of load combinations derived by combining the respective load level ranges” is satisfied by the human combining the respective load level ranges or thresholds that were created.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 5:
Step 2A, Prong 1:
	Claim 5 recites in part:
wherein profiling the performance of each of the plurality of nodes at different load levels for the edge device and the cloud computing platform includes, for each load combination: identifying one or more edges in the traversal order of the data flow graph; for each edge of the identified one or more edges, calculating corresponding latency by placing a test partition point at the corresponding edge; selecting a solution configuration having a desired characteristic; and storing the solution configuration into a lookup table.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “identifying one or more edges in the traversal order of the data flow graph;” and “for each edge of the identified one or more edges, calculating corresponding latency by placing a test partition point at the corresponding edge” is satisfied by the human identifying edges in the data flow graph and then calculating latency with a given formula and placing the test partition point at the corresponding edge. The limitation “selecting a solution configuration having a desired characteristic; and storing the solution configuration into a lookup table” can be done by selecting the solution that has the least latency, or however else “desired characteristic” may be defined, and then writing those solutions down onto a paper so it can easily be referred to in the future.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 6:
Step 2A, Prong 1:
	Claim 6 recites in part:
wherein identifying the one or more edges in the traversal order of the data flow graph includes: determining memory capacity of the edge device; determining a range of nodes of the plurality of nodes that the edge device is able to execute based on the memory capacity; and limiting the one or more edges to be identified based on the range of nodes.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “determining memory capacity of the edge device;” and “determining a range of nodes of the plurality of nodes that the edge device is able to execute based on the memory capacity” can be done by the human by first determining the memory capacity, and then choosing only the edge devices that have the capability of handle the required memory capacity. The limitation “limiting the one or more edges to be identified based on the range of nodes” is the human choosing only edge devices that are able to handle the required memory capacity, and not choosing those that are not able to.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 7:
Step 2A, Prong 1:
	Claim 7 recites in part:
wherein determining the partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes includes: referring to the lookup table; selecting a partition configuration having the desired characteristic from the lookup table; and identifying the test partition point of the partition configuration as the partition point of the data flow graph.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “referring to the lookup table;” and “selecting a partition configuration having the desired characteristic from the lookup table” can be done by the human referring back to the paper with the table and/or notes that he took previously, and then choosing one partition that has the desired characteristics. The limitation “and identifying the test partition point of the partition configuration as the partition point of the data flow graph” can be done by the human confirming that the test partition point that satisfies all requirements ends up being the partition point in the data flow graph.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 8:
Step 2A, Prong 1:
	Claim 8 recites in part:
wherein the generated traversal order of the data flow graph is one of a plurality of possible traversal orders of the data flow graphs.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “the generated traversal order of the data flow graph is one of a plurality of possible traversal orders of the data flow graphs” is satisfied by the human generating one graph, but also being generate additional graphs with different possible partition points from the table.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 9:
Step 2A, Prong 1:
	Claim 9 recites in part: 
	parse a trained neural network model of a neural network into a data flow graph comprising a plurality of nodes, the neural network associated with an edge device, an interconnect connecting the edge device and a cloud computing platform, and the cloud computing platform… generate a traversal order of the data flow graph, the generated traversal order of the data flow graph being one of a plurality of possible traversal orders of the data flow graphs… assign a respective load level range to each of the edge device and the cloud computing platform… profile performance of at least a part of the plurality of nodes over the respective load level ranges for the edge device and the cloud computing platform… determine a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  For example, a human is able to parse a neural network model and create a data flow graph with nodes and edges connecting the nodes. The limitation “generate a traversal order of the data flow graph” could be done by the human choosing which edges to take from each vertex to get to the next one. The limitations “assign a respective load level range to each of the edge device and the cloud computing platform;” and “profile performance of at least a part of the plurality of nodes over the respective load level range for the edge device and the cloud computing platform” can be done by a human manually choosing ranges for acceptable load levels and assigning them to edge devices and the cloud computing platforms. Then, the human can use a formula to calculate performance of at least a part of the nodes over the load levels chosen. The last limitation “and determine a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes” can be done by the human selecting partition points that maximize performance.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of one or more processors, memory communicatively coupled to one or more processors, and memory storing computer-executable modules.  These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). The claim additionally recites “that results in a smallest latency for the at least part of the plurality of nodes and one or more respective interconnects connecting the at least part of the plurality of nodes.” This element is recited at a high-level of generality and amounts to no more than mere data gathering and insignificant extra-solution activity (See MPEP 2106.05(g)).
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of one or more processors, memory communicatively coupled to one or more processors, and memory storing computer-executable modules are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). The element of “that results in a smallest latency for the at least part of the plurality of nodes and one or more respective interconnects connecting the at least part of the plurality of nodes” is recited at a high-level of generality and amounts to no more than mere data gathering and insignificant extra-solution activity (See MPEP 2106.05(g)).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 10:
Step 2A, Prong 1:
	Claim 10 recites in part: 
wherein each of the plurality of nodes represents a corresponding tensor and an associated operation with the corresponding tensor and includes one or more edges, each of the one or more edges of a corresponding node representing dependency of the corresponding node to one or more adjacent nodes of the corresponding node.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “plurality of nodes represents a corresponding tensor and an associated operation with the corresponding tensor” can be satisfied by the human ensuring that each node that is created in the graph represents a “tensor,” which in the broadest reasonable interpterion is a form of data structure used to represent parts (such as neurons) of a neural network. Further, the human will ensure that there is an associated operation with each tensor. The limitation “each of the plurality of nodes further includes one or more edges, each of the… edges of a corresponding node representing dependency of the corresponding node to one or more adjacent nodes of the corresponding note” is satisfied by the human ensuring that each of the vertices of the graph that was created have at least one edge connection to other vertices. 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 11:
Step 2A, Prong 1:
	Claim 11 recites in part: 
assign a respective load level from the respective load level range to each of the edge device and the cloud computing platform to create a load combination, the load combination being one of possible load combinations derived by combining the respective load level ranges.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “assign a respective load level from the respective load level range to each of the edge device and the cloud computing platform to create a load combination” is satisfied, as stated earlier, but the human assigning load level thresholds for each of the edge devices and the cloud computing platform. The limitation “the load combination being one of load combinations derived by combining the respective load level ranges” is satisfied by the human combining the respective load level ranges or thresholds that were created. 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of the load assignment module.  This element is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of the load assignment module is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)).
	Accordingly, at Step 2B the additional element does not integrate the judicial exception into a practical application.
Regarding claim 12:
Step 2A, Prong 1:
	Claim 12 recites in part: 
identify one or more edges in the traversal order of the data flow graph; for each edge of the identified one or more edges, calculate corresponding latency by placing a test partition point at the corresponding edge; select a solution configuration having a desired characteristic; and store the solution configuration into a lookup table.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “identify one or more edges in the traversal order of the data flow graph;” and “for each edge of the identified one or more edges, calculate corresponding latency by placing a test partition point at the corresponding edge” is satisfied by the human identifying edges in the data flow graph and then calculating latency with a given formula and placing the test partition point at the corresponding edge. The limitation “select a solution configuration having a desired characteristic; and store the solution configuration into a lookup table” can be done by selecting the solution that has the least latency, or however else “desired characteristic” may be defined, and then writing those solutions down onto a paper so it can easily be referred to in the future.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of the profile module.  This element is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of the profile module is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)).
	Accordingly, at Step 2B the additional element does not integrate the judicial exception into a practical application.
Regarding claim 13:
Step 2A, Prong 1:
	Claim 13 recites in part: 
identify one or more edges in the traversal order of the data flow graph, for each load combination by: determining memory capacity of the edge device; determining a range of nodes of the plurality of nodes that the edge device is able to execute based on the memory capacity; and limiting the one or more edges to be identified based on the range of nodes.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “determine memory capacity of the edge device;” and “determine a range of nodes of the plurality of nodes that the edge device is able to execute based on the memory capacity” can be done by the human by first determining the memory capacity, and then choosing only the edge devices that have the capability of handle the required memory capacity. The limitation “limit the one or more edges to be identified based on the range of nodes” is the human choosing only edge devices that are able to handle the required memory capacity, and not choosing those that are not able to.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of the profile module.  This element is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of the profile module is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)).
	Accordingly, at Step 2B the additional element does not integrate the judicial exception into a practical application.
Regarding claim 14:
Step 2A, Prong 1:
	Claim 14 recites in part: 
refer to the lookup table; select a partition configuration having the desired characteristic from the lookup table; and identify the test partition point of the partition configuration as the partition point of the data flow graph.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “refer to the lookup table;” and “select a partition configuration having the desired characteristic from the lookup table” can be done by the human referring back to the paper with the table and/or notes that he took previously, and then choosing one partition that has the desired characteristics. The limitation “and identify the test partition point of the partition configuration as the partition point of the data flow graph” can be done by the human confirming that the test partition point that satisfies all requirements ends up being the partition point in the data flow graph.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of the partition module.  This element is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of the partition module is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)).
	Accordingly, at Step 2B the additional element does not integrate the judicial exception into a practical application.
Regarding claim 15:
Step 2A, Prong 1:
	Claim 15 recites in part: 
	parsing a trained neural network model of a neural network into a data flow graph comprising a plurality of nodes, the neural network associated with an edge device, an interconnect connecting the edge device and a cloud computing platform, and the cloud computing platform; generating a traversal order of the data flow graph, the generated traversal order of the data flow graph being one of a plurality of possible traversal orders of the data flow graphs; assigning a respective load level to each of the edge device and the cloud computing platform; profiling performance of at least a part of the plurality of nodes over the respective load level range for the edge device and the cloud computing platform; and determining a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. For example, a human is able to parse a neural network model and create a data flow graph with nodes and edges connecting the nodes. The limitation “generating a traversal order of the data flow graph” could be done by the human choosing which edges to take from each vertex to get to the next one. The limitations “assigning a respective load level range to each of the edge device and the cloud computing platform;” and “profiling performance of at least a part of the plurality of nodes over the respective load level range for the edge device and the cloud computing platform” can be done by a human manually choosing ranges for acceptable load levels and assigning them to edge devices and the cloud computing platforms. Then, the human can use a formula to calculate performance of at least a part of the nodes over the load levels chosen. The last limitation “and determining a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes” can be done by the human selecting partition points that maximize performance. 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of a memory storing computer-readable instructions executable by one or more processors. These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). The claim additionally recites “that results in a smallest latency for the at least part of the plurality of nodes and one or more respective interconnects connecting the at least part of the plurality of nodes.” This element is recited at a high-level of generality and amounts to no more than mere data gathering and insignificant extra-solution activity (See MPEP 2106.05(g)).
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of a memory storing computer-readable instructions executable by one or more processors are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). The element of “that results in a smallest latency for the at least part of the plurality of nodes and one or more respective interconnects connecting the at least part of the plurality of nodes.” is recited at a high-level of generality and amounts to no more than mere data gathering and insignificant extra-solution activity (See MPEP 2106.05(g)).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 16:
Step 2A, Prong 1:
	Claim 16 recites in part: 
wherein each of the plurality of nodes represents a corresponding tensor and an associated operation with the corresponding tensor and includes one or more edges, each of the one or more edges of a corresponding node representing dependency of the corresponding node to one or more adjacent nodes of the corresponding node.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “plurality of nodes represents a corresponding tensor and an associated operation with the corresponding tensor” can be satisfied by the human ensuring that each node that is created in the graph represents a “tensor,” which in the broadest reasonable interpterion is a form of data structure used to represent parts (such as neurons) of a neural network. Further, the human will ensure that there is an associated operation with each tensor. The limitation “each of the plurality of nodes further includes one or more edges, each of the… edges of a corresponding node representing dependency of the corresponding node to one or more adjacent nodes of the corresponding note” is satisfied by the human ensuring that each of the vertices of the graph that was created have at least one edge connection to other vertices. 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 17:
Step 2A, Prong 1:
	Claim 17 recites in part:
wherein assigning the respective load level range to each of the edge device and the cloud computing platform includes: assigning a respective load level from the respective load level range to each of the edge device and the cloud computing platform to create a load combination, the load combination being one of load combinations derived by combining the respective load level ranges.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “assigning a respective load level from the respective load level range to each of the edge device and the cloud computing platform to create a load combination” is satisfied, as stated earlier, but the human assigning load level thresholds for each of the edge devices and the cloud computing platform. The limitation “the load combination being one of load combinations derived by combining the respective load level ranges” is satisfied by the human combining the respective load level ranges or thresholds that were created.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 18:
Step 2A, Prong 1:
	Claim 18 recites in part:
wherein profiling the performance of each of the plurality of nodes at different load levels for the edge device and the cloud computing platform includes, for each load combination: identifying one or more edges in the traversal order of the data flow graph; for each edge of the identified one or more edges, calculating corresponding latency by placing a test partition point at the corresponding edge; selecting a solution configuration having a desired characteristic; and storing the solution configuration into a lookup table.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “identifying one or more edges in the traversal order of the data flow graph;” and “for each edge of the identified one or more edges, calculating corresponding latency by placing a test partition point at the corresponding edge” is satisfied by the human identifying edges in the data flow graph and then calculating latency with a given formula and placing the test partition point at the corresponding edge. The limitation “selecting a solution configuration having a desired characteristic; and storing the solution configuration into a lookup table” can be done by selecting the solution that has the least latency, or however else “desired characteristic” may be defined, and then writing those solutions down onto a paper so it can easily be referred to in the future.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 19:
Step 2A, Prong 1:
	Claim 19 recites in part:
wherein identifying the one or more edges in the traversal order of the data flow graph includes: determining memory capacity of the edge device; determining a range of nodes of the plurality of nodes that the edge device is able to execute based on the memory capacity; and limiting the one or more edges to be identified based on the range of nodes.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “determining memory capacity of the edge device;” and “determining a range of nodes of the plurality of nodes that the edge device is able to execute based on the memory capacity” can be done by the human by first determining the memory capacity, and then choosing only the edge devices that have the capability of handle the required memory capacity. The limitation “limiting the one or more edges to be identified based on the range of nodes” is the human choosing only edge devices that are able to handle the required memory capacity, and not choosing those that are not able to.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 20:
Step 2A, Prong 1:
	Claim 20 recites in part:
wherein determining the partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes includes: referring to the lookup table; selecting a partition configuration having the desired characteristic from the lookup table; and identifying the test partition point of the partition configuration as the partition point of the data flow graph.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “referring to the lookup table;” and “selecting a partition configuration having the desired characteristic from the lookup table” can be done by the human referring back to the paper with the table and/or notes that he took previously, and then choosing one partition that has the desired characteristics. The limitation “and identifying the test partition point of the partition configuration as the partition point of the data flow graph” can be done by the human confirming that the test partition point that satisfies all requirements ends up being the partition point in the data flow graph.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over de Oliveira, Fabiola Martins Campos, and Edson Borin. "Partitioning convolutional neural networks for inference on constrained Internet-of-Things devices." 2018 30th International Symposium on Computer Architecture and High Performance Computing (SBAC-PAD). IEEE, 2018 [hereinafter Oliveira] in view of Li, Guangli, et al. "Auto-tuning neural network quantization framework for collaborative inference between the cloud and edge." International Conference on Artificial Neural Networks. Springer, Cham, 2018 [hereinafter Li].
Regarding claim 1, Oliveira teaches A method (Kernighan-and-Lin-Based Partitioning) comprising:
parsing a trained neural network model of a neural network into a data flow graph (NN modeled as a dataflow graph; Oliveira, III Kernighan-and-Lin-Based Partitioning, paragraphs 2-3) comprising a plurality of nodes, the neural network associated with an edge device (vertices of the dataflow graph represent input data, output data, or operations… partitions represent IoT devices; Oliveira, III Kernighan-and-Lin-Based Partitioning, paragraphs 2-3), 
Examiner notes that the broadest reasonable interpretation of “nodes” would include vertices. Oliveira teaches that the vertices and edges in their KLP algorithm are similar to those in SCOTCH’s source graph. In this case, the edges represent data transfers between vertices.
an interconnect connecting the edge device and a cloud computing platform (edges represent data transfers and partitions represent IoT devices; Oliveira, III Kernighan-and-Lin-Based Partitioning), 
that results in a smallest latency for the at least part of the plurality of nodes and one or more respective interconnects connecting the at least part of the plurality of nodes (results show that applying a partitioning algorithm to find lower costs than the ones found by manual partitionings is effective in achieving an efficient execution; Oliveira; B. Automatic partitionings with a homogeneous configuration, page 269 right column, paragraph 2 starting with “Comparing to the six…”).
Examiner notes that under the broadest reasonable interpretation, finding the smallest latency is another way to increase efficiency.
Oliveira does not explicitly teach and the cloud computing platform: generating a traversal order of the data flow graph; assigning a respective load level range to each of the edge device and the cloud computing platform. 
Li teaches:
and the cloud computing platform: generating a traversal order of the data flow graph (best partition point in P is found; Li, §2.3 Auto-Tuning Partition); assigning a respective load level range to each of the edge device and the cloud computing platform (candidate rules are used to select candidate partition points; Li, §2.3 Auto-Tuning Partition); 
Examiner also notes that Li teaches accounting for data transmission blob sizes and the generation of a traversal order by storing possible partitions in P. P is then looped through to determine the best partition points. Given the broadest reasonable interpretation of performance being profiled over the load level ranges, Li teaches this by applying candidate rules and then testing candidate partitions against the rule in order to determine the best partition point. 
profiling performance of at least a part of the plurality of nodes over the respective load level range for the edge device and the cloud computing platform (candidate partition networks are tested, and the information of performance is recorded; Li, §2.3 Auto-Tuning Partition);
Examiner further notes that that the edge devices given the broadest reasonable interpretation would be the multiple partitions representing IoT devices as referenced by Oliveira. Any of the IoT devices that provide an entry point into the network would be an edge device in the network, according to BRI.
and determining a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes (the best partition point is selected from P; Li, §2.3 Auto-Tuning Partition, Algorithm 1) 
	 
	Regarding claims 9 and 15, Oliveira in view of Li [hereinafter Oliveira-Li] teaches all the limitations and motivations of claim 1 method form rather than apparatus and machine form. Li additionally teaches the use of their framework on mobile platforms:
NVIDIA Jetson TX2 (NVIDIA’s latest mobile SoC) with 4x ARM Cortex-A57 CPUs and 2x Denver CPUs, 8G of RAM
And a server as the cloud:
		Intel Core-i7 CPU, NVIDIA TITAN Xp GPU, 16G of RAM	
Therefore, the supporting rationale of the rejection to claim 1, in addition to the additional teaching of Li applies to the elements of claim 9 and 15.
Regarding claim 2, Oliveira teaches wherein each of the plurality of nodes represents a corresponding tensor and an associated operation with the corresponding tensor (each cube is a neuron while each circle is a vertex in their algorithm; Oliveira, Figure 1).
Examiner notes that the broadest reasonable interpretation of “tensor” is a form of data structure used to represent parts (such as neurons) of a neural network. In the figure, each cube is a neuron, which is interpreted as a tensor. Each circle is a vertex in the source graph. As mentioned earlier, vertices in the graph represent computations.
Regarding claim 3, Oliveira teaches wherein each of the plurality of nodes further includes one or more edges (multiple vertices with edges connecting the vertices; Oliveira, III Kernighan-and-Lin-Based Partitioning), each of the one or more edges of a corresponding node representing dependency of the corresponding node to one or more adjacent nodes of the corresponding node (edges represent data transfers between vertices; Oliveira, III Kernighan-and-Lin-Based Partitioning).
Examiner notes that Oliveira teaches multiple edges, since there are edges connecting multiple vertices. Furthermore, the edges connect vertices and the edges also represent data transfers between the vertices. The nodes are inherently dependent on each other because they are connected by edges and there is data that needs to be transferred between them.
	Regarding claims 10 and 16, Oliveira-Li teaches all the limitations and motivations of claims 2 and 3 in method form rather than apparatus and machine form. Therefore, the supporting rationale of the rejection to claims 2 and 3 applies equally as well to those elements of claim 10 and 16.
	Regarding claim 4, Li teaches wherein assigning the respective load level range to each of the edge device and the cloud computing platform (input and weights are quantized, and then later used by on-device computation, data transmission blob sizes; Li, §2.1 Neural Network Quantization, §2.2 Candidate Network Partition Points, Formulas 1-2) includes:
assigning a respective load level from the respective load level range to each of the edge device and the cloud computing platform to create a load combination, the load combination being one of load combinations derived by combining the respective load level ranges (input and weights are quantized, and then later used by on-device computation, data transmission blob sizes… data transmission format varies depending on the combination of branches; Li, §2.1 Neural Network Quantization, §2.2 Candidate Network Partition Points, Formulas 1-2).
	Examiner notes that Li teaches the use of load levels, as stated above. Furthermore, Li teaches that when a partition point has a brother branch, which means it is a combination of multiple branches (separated and merged in the same layer), the sub-network output would either be 4 x INT8 Blobs for edge devices or 1 x INT8 Blob and a 1 x FP32 Blob for branches run in the cloud, depending on the type of combination.
Regarding claims 11 and 17, Oliveira-Li teaches all the limitations and motivations of claim 4 in method form rather than apparatus and machine form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 10 and 16.
	Regarding claim 5, Li teaches wherein profiling the performance of each of the plurality of nodes at different load levels for the edge device and the cloud computing platform includes, for each load combination:
identifying one or more edges in the traversal order of the data flow graph (candidate rules used to select candidate petition points in NN; Li, §2.3 Auto-Tuning Partition); for each edge of the identified one or more edges, calculating corresponding latency by placing a test partition point at the corresponding edge (candidate petition networks are tested, and information of performance is recorded in P… performance of collaborative inference can be predicted; Li, §2.3 Auto-Tuning Partition); selecting a solution configuration having a desired characteristic; and storing the solution configuration into a lookup table (best partition is found in P; Li, §2.3 Auto-Tuning Partition, Algorithm 1).
Examiner notes that the broadest reasonable interpretation of latency is delay, which can be measured by time and can be used to determine performance. Performance in Li is measured by time (§3.1 Experimental Results, Table 3).
Examiner further notes that while it is not explicitly stated by Li that P is a table, it can be reasonably inferred for the following two reasons: (1) P is an iterable data structure (2) when data is added to P (Algorithm 1, line 9), it is added as a pair of variables, with the first being a counter or key, and the second being the information associated with that key. Data is added by: 
P ← P ∪ (Li , info); 
Therefore, the resulting P would essentially be a list of tuples, or a 2-dimensional array, which is a table, given the broadest reasonable interpretation for “table”.
Regarding claims 12 and 18, Oliveira-Li teaches all the limitations and motivations of claim 5 in method form rather than apparatus and machine form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 12 and 18.
Regarding claim 6, Oliveira teaches wherein identifying the one or more edges in the traversal order of the data flow graph includes:
	determining memory capacity of the edge device (vertices annotated with a value that indicates amount of memory required to store information represented by vertex; Oliveira, III Kernighan-and-Lin-Based Partitioning); determining a range of nodes of the plurality of nodes that the edge device is able to execute based on the memory capacity (amount of memory available in each partition is also considered by the algorithm when partitioning dataflow graph; Oliveira, III Kernighan-and-Lin-Based Partitioning); and limiting the one or more edges to be identified based on the range of nodes (nodes that are chosen based on memory constraints; Oliveira, III Kernighan-and-Lin-Based Partitioning).
	Examiner notes that Oliveira teaches using memory capacities to determine which nodes are chosen. Nodes that do not satisfy the memory constraints are not chosen.
Regarding claims 13 and 19, Oliveira-Li teaches all the limitations and motivations of claim 6 in method form rather than apparatus and machine form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 13 and 19.
	Regarding claim 7, Li teaches wherein determining the partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes includes:
referring to the lookup table (algorithm begins to loop through P; Li, §2.3 Auto-Tuning Partition, Algorithm 1); selecting a partition configuration having the desired characteristic from the lookup table (algorithm compares the currently iterated partition point with the previously best partition point, and if it is better, it replaces the previous partition point for that iteration; Li, §2.3 Auto-Tuning Partition, Algorithm 1); and identifying the test partition point of the partition configuration as the partition point of the data flow graph (best partition is found in P; Li, §2.3 Auto-Tuning Partition, Algorithm 1).
	Examiner notes that Li teaches the use of a lookup table P to save potential partitions (see claim 5). Li further teaches selecting the best partition point from P. As previously stated, Li teaches using time as a factor when calculating performance, which satisfies the use of a latency to determine desired characteristics and partitions. 
Regarding claims 14 and 20, Oliveira-Li teaches all the limitations and motivations of claim 7 in method form rather than apparatus and machine form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 14 and 20.
	Regarding claim 8, Li teaches wherein the generated traversal order of the data flow graph is one of a plurality of possible traversal orders of the data flow graphs (P contains multiple possible partition points; Li, §2.3 Auto-Tuning Partition, Algorithm 1).
	Examiner notes that Li teaches stores multiple possible partitions in table P. The possible partition points in P are thus also possible traversal orders, as each different partition would lead to a different traversal order. In determining the final, best partition points, Li already determined one of a plurality of possible traversal orders.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Monday-Friday between 9AM and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC C WU/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128